PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/497,415
Filing Date: 21 Mar 2012
Appellant(s): Pande, Salil



__________________
YuKai Bao Reg. No. 79,686 & Mateusz Kulesza Reg. No. 74,965
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 July 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues the claims do not recite certain methods of organizing human activity as Appellants’ claims do not “set forth or describe” any of the identified sub-groupings of this abstract category.  Instead, the claimed invention includes specific mechanism for receiving various interview parameters and determining questions based on those interview parameters. Therefore, the claims should not be considered to recite a method of organizing human activity (Step 2A Prong 1).  However, the Examiner respectfully disagrees.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that creating and conducting a job interview for candidates is a function that managers, supervisors, human resources professionals etc. have traditionally performed/provided for candidates.  Here, the claims, as drafted, are reciting a set of rules or instructions as to how one would determine or select the questions to ask the candidate and in what order based upon difficulty.  For example, “determining the one or more interview parameters for the interview using the computing device, wherein the one or more interview parameters comprise a difficulty level for the interview, a scheduled duration for the interview, and a candidate-related-document parameter that is based on one or more candidate-associated documents, wherein a value of the candidate-related- document parameter comprises a value determined from the one or more candidate-associated documents; generating a list of questions for the interview based on a score for a previous interview of the candidate and the one or more interview parameters, including the difficulty level for the interview, the scheduled duration for the interview, and the candidate-related-document parameter, using the computing device by at least: retrieving a set of standard questions from the database of questions, wherein the set of standard questions comprise: (i) at least one initial standard question and (ii) at least one final standard question, determining an estimated number of questions for the interview based on (i) the scheduled 
Appellant next argues the claims amount to a practical application (Step 2A Prong 2) of the alleged abstract idea and that the “claim is an unconventional process and the Examiner’s rationale ignores the technical improvements engendered by the claimed invention...;” however the Examiner respectfully disagrees.  This argument is not persuasive for several reasons.  Firstly, it appears to be whether or not the claimed invention is novel and non-obvious, which is not the benchmark for patent Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (“Novelty is the question of whether the claimed invention is new.  Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise.  The inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”)).  Secondly, the arguments regarding the “unconventional” aspects is, as best understood, to be whether or not the claim elements represent well-understood, routine and conventional activities is not a consideration under Step 2A Prong 2.  This consideration only occurs at Step 2B.  Thirdly, looking to the actual claim as it is drafted, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., steps or rules/instructions for how to create and conduct job interview) to a particular technological environment (i.e., using a computing device). Here, again as noted in the previous rejections, (reciting “by a computing device” or “using the computing device”) mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “computing device,” “a user interface,” “network communication interface,” “data storage of a computing device” and “database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.  As such the rejection should be affirmed.  
Lastly, Appellants argue that the claims are eligible under Step 2B; however the Examiner respectfully disagrees.  As an initial note, the arguments regarding Step 2B do not comply with 37 CFR 1.111 as they are a mere allegation without a proper traversal of the evidentiary support provided by the Examiner previously.  Here, again, as noted above, the additional elements of performing the abstract idea using a computing device, wherein the computing device is configured to access a database of questions; receiving information at the computing device via a user interface of the computing device, a 
a)	As discussed above with respect to integration of the abstract idea into a practical application (see Step 2A: Prong 2), the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) & merely linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
b)	The limitations also amount to well-understood, routine and conventional activity.  See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018).
I.	The Specification expressly discloses that the additional elements of are well-understood, routine, and conventional in nature: See e.g., [pages 9-10] discussing “the system may be implemented using general-purpose computer hardware as a network site. The invention may be implemented in a computer system whose actions are directed by a computer program configured as a multiple database information exchange management system. The hardware will be configured and customized by various software modules. The software modules will include communications software of the type conventionally used for Internet communications and a database management system. Any number of commercially available database management systems may be utilized to implement the invention. Those of ordinary skill in the art of database management application programming will be able to make and use the invention according to the disclosure thereof.”
II.	Court decisions:  The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));  
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Dependent claims fail to cure the deficiencies of the above noted independent claims from which they depend and were therefore rejected for the same rationale.  When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  For example, claim 49 recites querying a database which is a conventional computing function which does not add significantly more to the claimed abstract idea as discussed above.  The follow court decisions demonstrate the well-Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); & storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The Step 2B elements in combination with the abstract idea merely specify that the abstract idea is executed in a computer environment by limiting the claims to a particular field (computing).  See MPEP 2106.05(h).  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  As such the rejection should be affirmed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629               
                                                                                                                                                                                         Conferees:

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624           
                                                                                                                                                                                             /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.